The defendant contends, and the People correctly concede, that contrary to the determination of the Supreme Court, his release to parole during the pendency of his motion for *918resentencing pursuant to the Drug Law Reform Act of 2009, codified in CPL 440.46, did not render him ineligible for resentencing (see People v Santiago, 17 NY3d 246, 247-249 [2011]). Accordingly, we reverse the order appealed from, and remit the matter to the Supreme Court, Queens County, for further proceedings and a new determination of the defendant’s motion to be resentenced pursuant to CPL 440.46 (see People v Rivera, 88 AD3d 915 [2011] [decided herewith]). Mastro, J.P, Balkin, Chambers and Sgroi, JJ., concur.